DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/29/2022, 05/06/2022, 07/28/2022 have been considered by the examiner.

Response to Arguments
4.	Applicant’s arguments (07/19/2022) with respect to the art rejection of independent claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also the indicated allowability of independent claim 9 is withdrawn in light of the reference used to also reject independent claim 21

Claim Objections
5.	Claims 1-8, 10-16, 21-25 are objected to because of the following informalities:  
Claim 1, last paragraph the claimed “a quadrature error correction circuit” should be “a quadrature error correction circuit”.

Dependent claims 2-4 are also objected since they depend on objected claim 1.

Claim 5 recites “further comprising a quadrature error correction circuit” however claim 1 upon which claim 5 depends on already claims “a quadrature error correction circuit” (last paragraph of claim 1). Claim 5 should be amended to further limit the “quadrature error correction circuit” of claim 1, for example claiming “wherein the quadrature error correction circuit” followed by the currently claimed “is configured to adjust…”

Claim 6, line 2 the recited “circuit an accumulator” should be “circuit comprises an accumulator”.

Dependent claim 7 is also objected to since it depends on objected claim 6.

Claim 8, lines 1-2 the recited “wherein the quadrature cycle correction circuit” should be “wherein the quadrature error correction circuit” to match what is claimed in claim 1.
Claims 10, 12 the recited “wherein the error detector circuit is configured to measure…” should be “wherein the error detector circuit is further configured to measure…” because claims 10, 12 depend on claim 9 which already claims “an error detector circuit configured to measure quadrature error…”.

Dependent claims 11, 13 are also objected since the respectively depend on objected claims 10, 12.

Claim 14, line 3 the recite “and wherein the error detector circuit is configured to” should be “and wherein the error detector circuit is further configured to”.

Dependent claim 15 is also objected to since it depends on objected claim 14.

Claim 16, line 2 the recited “to adjust phase shift” should be “to adjust the phase shift”.

Claim 21, line 4 the recited “with transmitter” should be “with the transmitter”.

Dependent claims 22-25 are also objected since they depend on objected claim 21.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-22, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,784,845  Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of U.S. 10,784,845 claims the subject matter claimed by instant claims 21-22.

8.	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,784,845 in view of Amirkhany et al. (U.S. 2019/0272804).
With respect to instant claim 25, claim 1 of  U.S. 10,784,845 claims the subject matter of claim 25 but does not claim “a multiplexing transmitter”. 
	In the same field of endeavor (duty cycle error detection and compensation), Amirkhany et al. disclose: a multiplexing transmitter (transmitter of Fig. 1, also shown in Fig. 3A (with duty cycle detection and compensation applied thereto [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmitter of claim 1 of U.S. 10,784,845 as a multiplexing transmitter (e.g. Fig. 1 of Amirkhany et al.) to embody the system for reducing error of claim 1 of U.S. 10,784,845 in a high speed serial transmitter (Amirkhany et al., [0002], [0004], [0033]).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation "of the first error detector output" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 9-13, 21-23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (U.S. 2008/0036509)(reference cited in the 05/19/2021 IDS).
With respect to claim 21, Jang discloses: A system for reducing error associated with a transmitter (claimed system comprises the components of Fig. 4 (which is a more detailed view of components shown in Fig. 3, [0020], [0033] and Fig. 3 described in [0031]-[0032]). The claimed transmitter comprises the components of Fig. 5 and Fig. 4 (both of which are related to the input/output block 400 of memory device 300 of Fig. 3) and  [0020], [0021], lines 1-3 of [0033] at least lines 1-3 of [0037] but all of [0037] is relevant), comprising: an error detector circuit configured to measure an error for a clock associated with the transmitter (Fig. 4,  combined function of 430 and 440 which measure (at least) the error of 932 of Fig. 9 [0070], error for second clock (and fourth clock). Additionally refer to step 942 [0077] skew (error) detection between first and second clock signals CLKt0, CLKt1, and skew between third and fourth clock signals CLKt2 and CLKt3), wherein the error detector generates an error detector output based on a clock pattern for output generated by the transmitter in response to a defined data input bit pattern (Fig. 9, error detector output at step 932 is based on a clock pattern for output (e.g. one of CLKt0-CLKt3 previously corrected by the first DCC mode, after the NO at 923 or are partially corrected during a previous iteration of the second DCC mode) supplied to 430 and generated by the transmitter in response to the first replication data 921 “0011” (defined data input bit pattern) or second replication data 931 “1001” (defined data input bit pattern)  which precede the second DCC or precede another iteration of the second DCC mode when an error still exists in the second DCC loop. For step the error detection step of 942 refer for example to the first or second or third replication data “1010” (for an iteration of the OPC mode [0074]-[0077](at least one of which corresponds to the claimed defined data input bit pattern), Error detection at 932 or 942 is iterative and depends on previously corrected clock signals described in detail in [0062]-[0079]) and an error correction circuit configured to adjust the clock associated with the transmitter based on the error detector output (claimed error correction circuit comprises 460 and clock correctors 421, 422, 423, 424, the performed adjustment  adjusts CLKt0, CLKt1, CLKt2, CLKt3 by adjusting CLK0, CLK2, CLK1, CLK2, CLKd0, CLKd2, CLKd1, CLKd3).

With respect to claim 22, Jang discloses: wherein the error detector circuit is configured to measure a duty cycle error (Fig. 4,  combined function of 430 and 440 which measure a duty cycle error during the second DCC mode [0069]-[0070], step 932).

With respect to claim 23, Jang discloses: wherein the error detector circuit is configured to measure a quadrature error (step 942)).

With respect to claim 25, Jang discloses wherein the transmitter is a multiplexing transmitter (refer to the mux 451 of Fig. 5 ([0037] of the transmitter).

Claim 9 is rejected based on the rationale used to reject claim 21 above (and refer to step 942 of Fig. 9 [0076]-[0077], where the error detector (420, 430) output is generated based on a clock pattern (previously compensated/adjusted CLKto….CLKt3 for second DCC mode or previously compensated CLKt0-CLKt3 for quadrature phase skew in a previous iteration of the QPC mode 943 = YES, [0078], [0072]) generated by the transmitter in response to  the second replication data 931 or in response to third replication data 941. The claimed quadrature error correction circuit comprises 460, 423, 424 adjusts the phase shift between CLKt0, CLKt1 by adjusting CLK0, CLK1, CLKd0, CLKd1). 

With respect to claim 10, Jang discloses: wherein the error detector circuit is configured to measure duty cycle error for the in-phase clock associated with the transmitter to generate the error detector output ([0063]).

With respect to claim 11, Jang discloses: further comprising a duty cycle correction circuit configured to adjust the in-phase clock associated with the transmitter based on the duty cycle error (duty cycle correction circuit comprises 421, 422 [0045] 421 performs the correction [0065]).

With respect to claim 12, Jang discloses: wherein the error detector circuit is configured to measure duty cycle error for the quadrature clock associated with the transmitter to generate the error detector output ([0070] CLKt1 corresponds to the claimed quadrature clock).

With respect to claim 13, Jang discloses: further comprising a duty cycle correction circuit configured to adjust the quadrature clock associated with the transmitter based on the duty cycle error (duty cycle correction circuit comprises 421, 422 [0045] 422 performs the adjustment, [0072]).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. 2008/0036509) in view of Dedic et al. (U.S. 2017/0264304).
	With respect to claim 24, Jang et al. discloses: wherein the error correction circuit is configured to adjust an in-phase clock based on the first error detector output and a second error detector output (error correction circuit comprising460 and  421, 422, 423, 424 adjusts in-phase clock CLK0 (at different times) during the first OCC mode [0065], [0045]and QPC mode [0077]-[0078], [0046]).
	Jang et al. do not disclose: an average of.
In the field of using a phase detector output, Dedic et al. disclose: an average of (Fig. 7,  refer to loop filter 8 which filters an output of the phase comparator 71 [0061] to average noise)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang et al. to insert a filter at the output of the phase detector 440, as taught by Dedic [0081] to average noise in the output of PD 440 of Jang.
	
Allowable Subject Matter
16.	Objected claims 1-8 would be allowed if the minor informalities are overcome (not by broadening the scope of the claims).

Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The minor informalities to claims 14-16 must be overcome first and not by broadening the scope of the claims).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ke et al. (U.S. 2019/0215146) refer to the system of Fig. 3.

Giovannini et al. (U.S. 2018/0137902) system of Fig. 1, methods of Fig. 4-6.

Chandrasekaran et al. (U.S. 2014/0253195) system of Fig. 9 methods of Fig. 10A, 10B.

Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/24/2022